Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2021 (2) are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim(s) 1-3 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (Machine translation of CN107334487; IDS) in view of Tijs et al. (2015/0196780).

Regarding claim 1, Sun teaches a sensing device for a medical environment (e.g., scanning positioning device: scanning locating device 100 can comprises a photographing module 110, a control module 120, a processing module 130, a scanning module 140 and a storing module 150.  Sun: p.17 para. 8 L.1-34.  The shooting module 110 can be used for obtaining the image object to be scanned.  Sun: p.17 para. 9 L.1.  The object to be scanned may be a human, the human body can be located on the scanning bed. The object to be scanned image of the surface to be scanned by the obtaining can be human, back, side and partial area.  Sun: p.17 para. 9 L.14-17), the sensing device comprising: 
a first set of one or more sensors (e.g., In some embodiments, the photographing module 110 can include one or more shooting device.  The shooting device can include, but are not limited to, long-focus digital camera, a digital single-lens reflex camera, panoramic camera, 3D camera, a color camera, a black and white camera, infrared camera, or any combination thereof.  Sun: p.17 para. 9 L.1-5.  Cameras are taken as sensors) configured to capture at least one image of a first patient while the first patient is present in the medical environment (e.g., The 3D camera can be a single lens, a double lens or multiple lenses, on the frame or housing of the shooting device can be located on the medical imaging system, the shooting device can obtain static image, dynamic image to be scanned object, real-time monitoring image and so on.  The image can be a panoramic image object to be scanned image of multiple angles, the object to be scanned or partial image. Sun: p.17 para. 9 L.5-10.  The object to be scanned may be a human, the human body can be located on the scanning bed. The object to be scanned image of the surface to be scanned by the obtaining can be human, back, side and partial area.  Sun: p.17 para. 9 L.14-17); 
a first set of one or more processors (e.g., a processing module 130; Sun: p.17 para. 8 L.3-4) configured to: 
analyze the at least one image of the first patient captured by the first set of one or more sensors to extract a first plurality of features that is representative of one or more anatomical characteristics of the first patient as depicted by the at least one image of the first patient (e.g., Processing module 130 can be used for an object to be scanned image obtained by the shooting analyzing module 110. In some embodiments, the processing module 130 may be the acquired to-be-scanned object image is compared with the reference image, judging the obtained to-be-scanned object image whether comprises the area to be scanned. The reference image may be one or more standard human body image. The standard body image can be through the storage module 150 obtains the area to be scanned can be determined by the treatment plan. The area to be scanned may be a human tissue or organ, for example, heart, liver, chest, etc. Sun: p.19 para. 2 L.1-8); 
estimate a first two-dimensional (2D) or three-dimensional (3D) human model for the first patient based on the first plurality of features extracted from the at least one image of the first patient (e.g., Processing module 130 can be used to reconstruct the image object to be scanned. In some embodiments, the processing module 130 can according to the image of the object to be scanned a plurality of angle, determining a three-dimensional model or three-dimensional image object to be scanned. Sun: p.18 para. 5 L.1-4), wherein the first 2D or 3D human model is estimated by recovering a first plurality of joint angles of the first patient as depicted in the at least one image of the first patient or a shape of the first patient as depicted in the at least one image of the first patient (see 1_1 below); and 
generate a first representation of the estimated first 2D or 3D human model (e.g., Processing module 130 can be used to reconstruct the image object to be scanned. In some embodiments, the processing module 130 can according to the image of the object to be scanned a plurality of angle, determining a three-dimensional model or three-dimensional image object to be scanned. The three-dimensional model or three-dimensional image may include an object to be scanned in size for each direction, relative to the angle of the reference plane and the coordinate position information. The reference plane can be the scanning bed and so on. Sun: p.18 para. 5 and p.19 para. 1); and 
a first communication circuit configured to transmit the first representation of the estimated first 2D or 3D human model to a first receiving device so that a command is produced by the first receiving device based on the first representation of the estimated first 2D or 3D human model to guide or alert the first patient or another person, or control a medical device in the medical environment (e.g., In the invention, control end of the scanning device can be a mobile or fixed device, and the scanning device communication with the shooting device through wired or wireless manner. Sun: p.16 para. 7. The shooting device capable of obtaining image of different angle at different spatial points, convenient for the operator to obtaining image of different requirements. Sun: p.16 para. 8. FIG. 2 is a schematic example of the shooting module shown in some embodiments of the present application. In some embodiments, the capturing module 110 may include an image acquisition unit 210, a camera adjusting unit 220 and a communication unit 230. Sun: p.20 para. 2 L.6-9. Image acquisition unit 210 can be used for shooting the object to be scanned. In some embodiments, the image acquisition unit 210 can include one or more shooting device. Image acquisition unit 210 can acquire the to-be-scanned object image of multiple angles, panoramic image or partial image object to be scanned. The image may include a two-dimensional image, three-dimensional image, an infrared image, and so on. Sun: p.20 para. 3. In some embodiments, the camera adjusting unit 220 can be located in the image acquisition unit 210. The shooting parameter of the camera adjusting unit adjusting the shooting device so as to obtain the accurate position of the photographic picture, provides convenience for subsequent accurate scanning. Sun: p.21 para. 2 L.5-9.  Communication unit 230 can be used to realize the shooting device with operation table or remote device information between communication. In some embodiments, communication unit 230 may be through one or more networks to be scanned object image obtained by the image acquisition unit 210 is sent to the operation table or remote device. In some embodiments, the communication unit 230 can receive the control module of the adjusted shooting parameter 120. In some embodiments, the camera adjusting unit 220 can be located in the image acquisition unit 210. Sun: p.21 para. 3. In the present invention, the processing module comprises a judging unit; the judging unit is used for judging whether the image shot by the said shooting module of whether it contains all the area to be scanned, if the judging result is a whole area to be scanned, then shot according to the shooting module of the image setting the scanning parameter, or else, the control module adjust the shooting module for shooting parameter, then sending judging unit judges to obtain a new image, until shooting module shoot the image comprises all the area to be scanned. Sun: p.15 para. 4).
While Sun does not explicitly teach, Tijs teaches:
(1_1). the first 2D or 3D human model is estimated by recovering a first plurality of joint angles of the first patient as depicted in the at least one image of the first patient or a shape of the first patient as depicted in the at least one image of the first patient (e.g., FIG. 2 shows an exemplary image as displayed during use of the system of FIG. 1.  The image comprises a schematic representation of the patient 200, divided into six separate body parts 201-206.  In the image a head 201, a right arm 202, a left arm 203, a right leg 204, a left leg 205 and a torso 206 are represented.  The right arm 202 and the right leg 204 are highlighted for indicating that they are not at their respective desired positions.  Color coding may be used for indicating the extent of the displacement.  For example, the left arm 202 showing a larger displacement may be colored red and the left leg 204 showing a smaller displacement may be colored orange.  The body parts that are in their correct positions may, e.g., be colored green.  Optionally, a contour 212, 214 of the incorrectly placed body part in its desired position is displayed to better inform the patient 20 of a required compensating movement.  
Alternatively, an arrow 222 may indicate the desired direction of movement.  A length, width or color of the arrow 222 may indicate the required extent of movement.  Tijs: [0033] and Fig. 2; reproduced below for reference.

    PNG
    media_image1.png
    772
    652
    media_image1.png
    Greyscale

It can be seen that the left arm 202 and left leg 204 are moved (rotated about their joints to the torso 206) from their desired positions 212 and 214 respectively.  An arrow 222 is displayed to inform the patient 20 of the required compensating movement.  Therefore, when the movement is detected, the camera adjusting unit 220 shall adjust the shooting device so as to obtain the accurate position of the photographic picture and provides convenience for subsequent accurate scanning.  The arrow is a difference between the joint angle of the moved arm and the joint angle of the arm in the desired position);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tijs into the teaching of Sun so that the camera adjusting unit can adjust to any movement of the patient so that a subsequent accurate scanning can be performed.

Regarding claim 2, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the first set of one or more sensors includes a digital camera and the at least one image of the first patient includes a picture of the first patient captured by the digital camera (e.g., The shooting module 110 can be used for obtaining the image object to be scanned. In some embodiments, the photographing module 110 can include one or more shooting device.  The shooting device can include, but are not limited to, long-focus digital camera, a digital single-lens reflex camera, panoramic camera, 3D camera, a color camera, a black and white camera, infrared camera, or any combination thereof.  Sun: p.17 para. 9 L.1-5. The object to be scanned may be a human, the human body can be located on the scanning bed. The object to be scanned image of the surface to be scanned by the obtaining can be human, back, side and partial area.  Sun: p.17 para. 9 L.14-17).

Regarding claim 3, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the first set of one or more sensors includes at least one of a thermal sensor or a red-green-blue (RGB) sensor, and wherein the at least one image of the first patient includes a thermal image of the first patient captured by the thermal sensor or an RGB image of the first patient captured by the RGB sensor (e.g., The shooting device can include, but are not limited to, long-focus digital camera, a digital single-lens reflex camera, panoramic camera, 3D camera, a color camera, a black and white camera, infrared camera, or any combination thereof.  Sun: p.17 para. 9 L.3-5).

Regarding claim 11, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the first representation of the estimated first 2D or 3D human model of the first patient (Processing module 130 can be used to reconstruct the image object to be scanned. In some embodiments, the processing module 130 can according to the image of the object to be scanned a plurality of angle, determining a three-dimensional model or three-dimensional image object to be scanned. Sun: p.18 para. 5 L.1-4) is used by the first receiving device to determine a position of the first patient relative to the medical device (e.g., FIG. 1 schematically shows a system for radiotherapeutic treatment.  The system comprises a patient carrier for receiving a patient 20. Tijs: [0026] L.1-3. The system comprises means 12 for monitoring positions of at least two different body parts of the patient 20.  In this example, the monitoring means are cameras 12, but many alternative position measuring means may be utilized. Tijs: [0027] L.1-4. The processor 14 is operative to analyze the video data from the cameras 12 and/or input data from other position monitoring means.  For this analysis, generally known pattern recognition methods may be used.  Body markers may be used for facilitating recognition and location of different body parts.  Preferably, input data from multiple different position monitoring means is combined to improve the accuracy of the analysis.  The data analysis reveals whether the position of different body parts of the patient 20 is correct and whether these body parts are being moved or kept in position. Tijs: [0029] L.1-10) and wherein the command produced by the first receiving device is associated with adjusting the position of the first patient relative to the medical device or adjusting an operating parameter of the medical device based on the position of the first patient (e.g., FIG. 2 shows an exemplary image as displayed during use of the system of FIG. 1.  The image comprises a schematic representation of the patient 200, divided into six separate body parts 201-206.  In the image a head 201, a right arm 202, a left arm 203, a right leg 204, a left leg 205 and a torso 206 are represented.  The not at their respective desired positions.  Color coding may be used for indicating the extent of the displacement.  For example, the left arm 202 showing a larger displacement may be colored red and the left leg 204 showing a smaller displacement may be colored orange.  The body parts that are in their correct positions may, e.g., be colored green.  Optionally, a contour 212, 214 of the incorrectly placed body part in its desired position is displayed to better inform the patient 20 of a required compensating movement.  Alternatively, an arrow 222 may indicate the desired direction of movement.  A length, width or color of the arrow 222 may indicate the required extent of movement. Tijs: [0033]).

Regarding claim 12, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the first set of one or more processors is further configured to determine a spatial relationship between a first coordinate system associated with the first set of one or more sensors (e.g., the camera coordinate system between the camera with body markers used for facilitating recognition and location of different body parts; Tijs: [0029] L.4-6) and a second coordinate system associated with the medical environment (e.g., the local coordinate system between the location of different body parts (body markers on the different body parts) with their desired positions of body parts (on the patient carrier table 11); Tijs: [0033] L.1-8).

Regarding claim 13, the combined teaching of Sun and Tijs teaches the sensing device of claim 12, wherein the first set of one or more processors is configured to determine the spatial relationship between the first and second coordinate systems (e.g., The system may also use alternative ways of providing feedback concerning the position and movements of the patient 20.  For example, the analysis of the position and movements of the patient 20 may be used to compute a score indicating how well the patient 20 keeps his desired position. Tijs: [0034] L.1-5) based on information (e.g., the reference image; Sun: p.19 para. 2 L.3; the desired positions of the body parts 201-206; Tijs: Fig. 2) received from a remote programming device (e.g., Control module 120 may be shooting device according to indication adjusting processing module 130. … the processing module 130 determines not to contain the area to be scanned or not can be set for subsequent scanning parameter.  Sun: p.18 para. 3 L.1-5. In the invention, the control module comprises a remote control device, remote control device remotely adjusting photographing parameters. It is convenient for the operation of the operator.  Sun: p.15 para. 8.  The control module 120 may be a fixing operation platform, mobile remote control device and so on.  Sun: p.18 para. 4 L.2-3).

Regarding claim 14, the combined teaching of Sun and Tijs teaches the sensing device of claim 12, herein the first set of one or more processors being configured to analyze the at least one image of the first patient captured by the first set of one or more sensors comprises the first set of one or more processors being configured to segment a background object from the at least one image of the first patient based on the spatial relationship between the first coordinate system and the second coordinate system (e.g., FIG. 2 shows an exemplary image as displayed during use of the system of FIG. 1.  The image comprises a schematic representation of the patient 200, divided into six separate body parts 201-206.  In the image a head 201, a right arm 202, a left arm 203, a right leg 204, a left leg 205 and a torso 206 are represented.  The right arm 202 and the right leg 204 are highlighted for indicating that they are not at their respective desired positions.  Color coding may be used for indicating the extent of the displacement.  For example, the left arm 202 showing a larger displacement may be colored red and the left leg 204 showing a smaller displacement may be colored orange.  The body parts that are in their correct positions may, e.g., be colored green.  Optionally, a contour 212, 214 of the incorrectly placed body part in its desired position is displayed to better inform the patient 20 of a required compensating movement.  Alternatively, an arrow 222 may indicate the desired direction of movement. A length, width or color of the arrow 222 may indicate the required extent of movement.  Tijs: [0033].  The torso is taken as the background from which the relative movements of the limbs are calculated from their desired positions).

Regarding claim 15, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the first set of one or more processors (e.g., a processing module 130; Sun: p.17 para. 8 L.3-4) is further configured to receive, from a remote programming device (e.g., In the invention, the control module comprises a remote control device, remote control device remotely adjusting photographing parameters. It is convenient for the operation of the operator.  Sun: p.15 para. 8.  The control module 120 may be a fixing operation platform, mobile remote control device and so on.  Sun: p.18 para. 4 L.2-3), one or more operating parameters (e.g., The treatment plan may include personal information, planning the scan area, scan does plan, plan scanning time and other information. Sun: p.19 para. 2 L.8-10.  The scanning parameters may include a starting position of scanning, and the scanning range, scanning does and scan time.  Sun: p.19 para. 3 L.9-10) associated with estimating the first 2D or 3D human model or generating the first representation of the estimated first 2D or 3D human model (e.g., Processing module 130 can be used to reconstruct the image object to be scanned. In some embodiments, the processing module 130 can according to the image of the object to be scanned a plurality of angle, determining a three-dimensional model or three-dimensional image object to be scanned. Sun: p.18 para. 5 L.1-4.  Also, the system analyzes the position and movements of the patient 20 that is used to compute a score indicating how well the patient 20 keeps his desired position.  Tijs: [0034] L.3-5).

Regarding claim 16, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the first communication circuit is further configured to transmit the at least one image of the first patient to the first receiving device (e.g., The cameras 12 are coupled to a processor 14 of a computer 17 for controlling the motion control system.  The computer 17 may be provided as a dedicated computer 17 for realizing the control over the motion and position of the patient 20 or may also serve other purposes, such as controlling the treatment. Tijs: [0028] L.1-6.  The processor 14 is operative to analyze the video data from the cameras 12 and/or input data from other position monitoring means.  For this analysis, generally known pattern recognition methods may be used.  Body markers may be used for facilitating recognition and location of different body parts.  Tijs: [0029] L.1-6 and Fig. 1.  It is obvious that video data is transmitted from the cameras 12 to the processor 14 for analysis).

Regarding claim 17, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the first communication circuit is further configured to transmit a plurality of parameters (e.g., In some embodiments, the camera adjusting unit 220 can be located in the image acquisition unit 210. The shooting parameter of the camera adjusting unit adjusting the shooting device so as to obtain the accurate position of the photographic picture, provides convenience for subsequent accurate scanning. Sun: p.21 para. 2 L.5-9.  Communication unit 230 can be used to realize the shooting device with operation table or remote device information between communication. In some embodiments, communication unit 230 may be through one or more networks to be scanned object image obtained by the image acquisition unit 210 is sent to the operation table or remote device. In some embodiments, the communication unit 230 can receive the control module of the adjusted shooting parameter 120. In some embodiments, the camera adjusting unit 220 can be located in the image acquisition unit 210. Sun: p.21 para. 3) associated with the estimated first 2D or 3D human model of the first patient to the first receiving device (e.g., Processing module 130 can be used to reconstruct the image object to be scanned. In some embodiments, the processing module 130 can according to the image of the object to be scanned a plurality of angle, determining a three-dimensional model or three-dimensional image object to be scanned. Sun: p.18 para. 5 L.1-4.  Also, the system analyzes the position and movements of the patient 20 that is used to compute a score indicating how well the patient 20 keeps his desired position.  Tijs: [0034] L.3-5).

Regarding claim 18, the combined teaching of Sun and Tijs teaches the sensing device of claim 17, wherein the first communication circuit is configured to transmit the plurality of parameters (e.g., In some embodiments, the camera adjusting unit 220 can be located in the image acquisition unit 210. The shooting parameter of the camera adjusting unit adjusting the shooting device so as to obtain the accurate position of the photographic picture, provides convenience for subsequent accurate scanning. Sun: p.21 para. 2 L.5-9.  Communication unit 230 can be used to realize the shooting device with operation table or remote device information between communication. In some embodiments, communication unit 230 may be through one or more networks to be scanned object image obtained by the image acquisition unit 210 is sent to the operation table or remote device. In some embodiments, the communication unit 230 can receive the control module of the adjusted shooting parameter 120. In some embodiments, the camera adjusting unit 220 can be located in the image acquisition unit 210. Sun: p.21 para. 3) associated with the estimated first 2D or 3D human model of the first patient to the first receiving device (e.g., Processing module 130 can be used to reconstruct the image object to be scanned. In some embodiments, the processing module 130 can according to the image of the object to be scanned a plurality of angle, determining a three-dimensional model or three-dimensional image object to be scanned. Sun: p.18 para. 5 L.1-4.  Also, the system analyzes the position and movements of the patient 20 that is used to compute a score indicating how well the patient 20 keeps his desired position.  Tijs: [0034] L.3-5) in response to a command received from a remote programming device (e.g., Control module 120 may be shooting device according to indication adjusting processing module 130. … the processing module 130 determines not to contain the area to be scanned or not can be set for subsequent scanning parameter.  Sun: p.18 para. 3 L.1-5. In the invention, the control module comprises a remote control device, remote control device remotely adjusting photographing parameters. It is convenient for the operation of the operator.  Sun: p.15 para. 8.  The control module 120 may be a fixing operation platform, mobile remote control device and so on.  Sun: p.18 para. 4 L.2-3).

Regarding claim 19, the claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.

Regarding claim 20, the claim is a method claim of device claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Sun teaches that “The invention relates to the technical field of medical imaging, especially relates to a medical imaging system and scanning method of obtaining human body image through the camera, real-time monitoring of the method and system for medical scanning.” (Sun: p.14 para. 4).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Tijs as applied to claim 1 and further in view of Kanaujia et al. (2013/0250050).

Regarding claim 4, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the 2D or 3D human model of the first patient (e.g., In some embodiments, the processing module 130 can according to the image of the object to be scanned a plurality of angle, determining a three-dimensional model or three-dimensional image object to be scanned. Sun: p.18 para. 5 L.1-4) includes a parametric human body model of the first patient (see 4_1 below) and the first representation of estimated first 2D or 3D human model (e.g.,  the image object to be scanned; Sun: p.18 para. 5 L.1) includes a 2D or 3D mesh (see 4_2 below).
While the combined teaching of Sun and Tijs does not explicitly teach, Kanaujia teaches:
(4_1). the 2D or 3D human model of the first patient includes a parametric human body model of the first patient (e.g., The 3D pose may be refined by module 105 using top-down (generative) methods using Markov Chain Monte Carlo (MCMC) based search to efficiently fit a coarse 3D human shape model (e.g., with cylindrical body parts) to the extracted visual hull. The top-down models are used to search in both pose and parametric space of skeleton and coarse 3D human shapes to maximize the overlap with the visual hull. The space of detailed human shape variation may be modeled using Principal Component Analysis (PCA) in module 106. Human 3D shape model may be learned by first establishing one-to-one correspondence between a hole-filled, template 3D mesh model and a corpus of human body scans (e.g., to obtain different body type 3D models), such as human body scans provided from CAESAR Dataset.  Kanaujia: [0101] L.1-14.  Parametric models for the space of human skeletons and coarse representation of 3D shape of the human body L using cylindrical parts may be generated. FIG. 3A illustrates an example of the space of articulated human skeletons 310. FIG. 3B illustrates an example of a course 3D human shape model 320 comprised of a plurality of cylindrical body parts 322a individually mapped to align with segments of a skeleton 324a. Kanaujia: [0107] L.1-8. Therefore, a human body model can be represented with a parametric model);
(4_2). the first representation of estimated first 2D or 3D human model includes a 2D or 3D mesh (e.g., Video surveillance systems, devices and methods are disclosed that may analyze video images to provide more models of detected human objects within the video, including modeling of the shape and pose of the detected human objects.  Kanaujia: [0003] L.8-12. In step S107, a final pose and shape is estimated. The pose and shape may be estimated by using different body type detailed 3D human models (e.g., having an exterior form represented by mesh type geometries obtained by scanning actual humans to determine a variety of typical human shapes).  Kanaujia: [0091] L.1-6.  Therefore, the human model can be estimated with mesh type geometries).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kanaujia into the combined teaching of Sun and Tijs so that the 3D human model can be estimated parametrically as well as a 3D mesh.

Regarding claim 5, the combined teaching of Sun, Tijs and Kanaujia teaches the sensing device of claim 4, wherein the features extracted (e.g., acquired to-be-scanned object image is compared with the reference image, Sun: p.19 para. 2 L.3. The processor 14 is operative to analyze the video data from the cameras 12 and/or input data from other position monitoring means.  For this analysis, generally known pattern recognition methods may be used.  Body markers may be used for facilitating recognition and location of different body parts.  Preferably, input data from multiple different position monitoring means is combined to improve the accuracy of the analysis. Tijs: [0029] L.1-8) from the at least one image of the first patient are expressed with respective feature vectors (e.g., Preferably, input data from multiple different position monitoring means is combined to improve the accuracy of the analysis. Tijs: [0029] L.6-8. In multi-camera settings, visual cues can be fused at feature level to train a single discriminative model to predict 3D pose using concatenated feature vector obtained from multiple sensors. However, such a model will be dependent on the camera configurations. Kanaujia: [0111] L.1-5) and the one or more anatomical characteristics of the first patient (e.g., FIG. 2 shows an exemplary image as displayed during use of the system of FIG. 1.  The image comprises a schematic representation of the patient 200, divided into six separate body parts 201-206.  In the image a head 201, a Tijs: [0033] L.1-6) include at least one of a joint location or a joint angle of the first patient (e.g., The right arm 202 and the right leg 204 are highlighted for indicating that they are not at their respective desired positions.  Color coding may be used for indicating the extent of the displacement.  For example, the left arm 202 showing a larger displacement may be colored red and the left leg 204 showing a smaller displacement may be colored orange.  The body parts that are in their correct positions may, e.g., be colored green.  Optionally, a contour 212, 214 of the incorrectly placed body part in its desired position is displayed to better inform the patient 20 of a required compensating movement.  Alternatively, an arrow 222 may indicate the desired direction of movement.  A length, width or color of the arrow 222 may indicate the required extent of movement. Tijs: [0033] L.6-10 and Fig. 2.  It can be seen from Fig. 2 that the left arm 202 and left leg 204 makes desired angles at the desired positions with the torso 206 and when the arm and leg moved, they are making different angles from the torso and the required movement is indicated by an arrow to move the moved object (arm and leg) to desired positions).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Tijs as applied to claim 1 and further in view of Ji (Machine translation of CN109247940; IDS).

Regarding claim 6, the combined teaching of Sun and Tijs teaches the sensing device of claim 1, wherein the first set of one or more processors (e.g., a processing module 130; Sun: p.17 para. 8 L.3-4) is configured to use at least one trained convolutional neural network to analyze the at least one image of the first patient or estimate the first 2D or 3D human model for the first patient (see 6_1 below).
While the combined teaching of Sun and Tijs does not explicitly teach, Ji teaches:
(6_1). the first set of one or more processors is configured to use at least one trained convolutional neural network to analyze the at least one image of the first patient or estimate the first 2D or 3D human model for the first patient (e.g., It should be understood that the resonance device scanning an organ such as lung generally acquired positioning image (may be locating image of human chest and abdomen), positioning image comprises a low resolution image scanning of the human body of the embodiment, after the image recognition algorithm further automatically identify the high resolution image. Ji: p.30 para. 4. Based on preset image identification algorithm for identifying the locating image, obtaining each actual scanning part in the positioning image; Ji: p.30 para. 5; wherein the preset image recognition algorithm can be the identification algorithm used in pattern recognition, such as Adaboost algorithm, neural network algorithm, and so on. Ji: [.30 para. 6 L.1-2.  Therefore, the image recognition algorithm can be efficiently implemented with neural network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ji into the combined teaching of Sun and Tijs so that the image recognition algorithm is efficiently implemented with neural network.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Tijs as applied to claim 1 and further in view of Melvin et al. (8,880,765).

Regarding claim 7, the claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Tijs teaches that “A system and method for radiotherapeutic treatment of a patient (20) are provided.  The system comprises a patient carrier (11) for receiving the patient (20), means for monitoring (12) positions of at least two different body parts of the patient (20), a processor (14) and feedback means (13).  The processor (14) is coupled to the means for monitoring (12) positions and is operative to analyze the monitored positions to determine, for each body part of the at least two body parts, a displacement of the respective body part with respect to a particular desired position.  The feedback means (13) are coupled to the processor (14) for interacting with the patient (20) and to provide feedback concerning the displacement of the respective body part.”  (Tijs: Abstract and Fig. 1; reproduced below for reference.

    PNG
    media_image2.png
    764
    631
    media_image2.png
    Greyscale

It can be seen that the radiotherapeutic treatment system is interfacing to the computer system via the processor card 14.  It is obvious that additional radiotherapeutic treatment system can be controlled by the computer with another processor card 14).
While the combined teaching of Sun and Tijs does not explicitly teach, Melvin teaches:
(7_1). the first/second slot (e.g., In another aspect, the present invention relates to a network device having a plurality of interfaces. The network device includes a programmable central processing unit and a main circuit board with a plurality of expansion slots that are operative to receivably connect to secondary circuit boards. The device also has voltage regulators and sensors, where the sensors are operative to detect a predetermined parameter and the voltage regulators are operative to regulate the operation of a particular expansion slot in response to a detected parameter associated with the particular expansion slot. Melvin: c.2 L.34-43.  Therefore, the plurality of expansion slots (first and second slots) enable inserting plurality of radiotherapeutic treatment processor board so that the computer can serve several patients) is configured to host the first/second set of one or more sensors (e.g., In some embodiments, the photographing module 110 can include one or more shooting device.  The shooting device can include, but are not limited to, long-focus digital camera, a digital single-lens reflex camera, panoramic camera, 3D camera, a color camera, a black and white camera, infrared camera, or any combination thereof.  Sun: p.17 para. 9 L.1-5.  Cameras are taken as sensors) or the first/second set of one or more processors (e.g., a processing module 130; Sun: p.17 para. 8 L.3-4)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Melvin into the combined teaching of Sun and Tijs so that a computer with plurality of expansion slots provide radiotherapeutic treatment services to plurality of patients.

Regarding claim 8, the combined teaching of Sun, Tijs and Melvin teaches the sensing device of claim 7, wherein the first slot includes at least one of the first communication circuit (e.g., a first secondary circuit board operatively connected to the main circuit board via a first expansion slot, the first secondary circuit board to support communication over a smart grid network via a first wireless communication protocol; Melvin: c.17 L.40-44) or a first power connector configured to provide power to the first set of one or more sensors or the first set of one or more processors (e.g., The device also has voltage regulators and sensors, where the sensors are operative to detect a predetermined parameter and the voltage regulators are operative to regulate the operation of a particular expansion slot in response to a detected parameter associated with the particular expansion slot.  Melvin: c.2 L.38-43), and wherein the second slot includes at least one of a second communication circuit configured to transmit the second representation of the second 2D or 3D human model to a second receiving device (e.g., a second secondary circuit board operatively connected to the main circuit board via a second expansion slot, the second secondary circuit board to support communication over the smart grid network via a second wireless communication protocol, Melvin: c.17 L.45-49) or a second power connector configured to provide power to the second set of one or more sensors or the second set of one or more processors (e.g., The device also has voltage regulators and sensors, where the sensors are operative to detect a predetermined parameter and the voltage regulators are operative to regulate the operation of a particular expansion slot in response to a detected parameter associated with the particular expansion slot.  Melvin: c.2 L.38-43.  It is obvious to combine the teaching of Melvin so that the main board communication with the peripheral monitoring boards – processor (14) of Tijs through expansion slot with supplied power supply).

Regarding claim 9, the combined teaching of Sun, Tijs and Melvin teaches the sensing device of claim 8, wherein the first receiving device is associated with a first imaging modality of the medical environment (e.g., In the present invention, the system for CT monitoring, image collecting unit real-time obtains the real-time monitoring image of the object to be scanned, so as to automatically realize CT monitoring.  Sun: p.15 para. 6. It is obvious that the medical imaging system is a CT system) and the second receiving device is associated with a second imaging modality of the medical environment (e.g., It is to be noted that the same system for controlling the position and posture of the patient may also be useful in other therapeutic and/or diagnostic system, such as MRI, PET or CT scan systems.  Furthermore, it is to be noted that the radiotherapeutic system may comprise one or more of such imaging systems. Tijs: [0026] L.10-15), each of the first or second imaging modality is associated with at least one of a computer tomography (CT) scanner, a magnetic resonance (MR) scanner, or an X-Ray scanner (e.g., The system comprises means 12 for monitoring positions of at least two different body parts of the patient 20.  In this example, the monitoring means are cameras 12, but many alternative position measuring means may be utilized.  For example, pressure or heat sensors in the table may detect contact with the patient 20 or diagnostic imaging tools like MRI, PET and CT scanning equipment may monitor the patient's position and/or posture. Tijs: [0027] L.1-8.  It is obvious to combine the teaching of Tijs so that the camera adjusting unit can adjust to any movement of the patient so that a subsequent accurate scanning can be performed).

Regarding claim 10, the combined teaching of Sun, Tijs and Melvin teaches the sensing device of claim 7, wherein the first representation of the estimated first 2D or 3D human model is generated for a first imaging modality of the medical environment (e.g., In the present invention, the system for CT monitoring, image collecting unit real-time obtains the real-time monitoring image of the object to be scanned, so as to automatically realize CT monitoring.  Sun: p.15 para. 6. It is obvious that the medical imaging system is a CT system) and the second representation of the estimated second 2D or 3D human model is generated for a second imaging modality of the medical environment (e.g., It is to be noted that the same system for controlling the position and posture of the patient may also be useful in other therapeutic and/or diagnostic system, such as MRI, PET or CT scan systems.  Furthermore, it is to be noted that the radiotherapeutic system may comprise one or more of such imaging systems. Tijs: [0026] L.10-15), each of the first or second imaging modality is associated with at least one of a computer tomography (CT) scanner, a magnetic resonance (MR) scanner, or an X-Ray scanner (e.g., The system comprises means 12 for monitoring positions of at least two different body parts of the patient 20.  In this example, the monitoring means are cameras 12, but many alternative position measuring means may be utilized.  For example, pressure or heat sensors in the table may detect contact with the patient 20 or diagnostic imaging tools like MRI, PET and CT scanning equipment may monitor the patient's position and/or posture. Tijs: [0027] L.1-8.  It is obvious to combine the teaching of Tijs so that the camera adjusting unit can adjust to any movement of the patient so that a subsequent accurate scanning can be performed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SING-WAI WU/Primary Examiner, Art Unit 2611